MAYHAM, P. J.,
(dissenting.) Appeal from a judgment of the court of sessions of Sullivan county affirming a conviction by a court of special sessions in the town of Bethel, in that county. The return shows that, preliminary to the issuing of the warrant upon which the defendant was convicted, an information in writing and on oath by two complainants was filed with the justice, containing-the following charges: "That one Seth Olmsted, on various occasions of 1890 and ’91. at Mongaup Valley, in the town of Bethel, county of Sullivan, N. Y., at different times did commit the crime of' selling strong and spirituous liquors to Andrew B. Ramsay, Thomas-Casey, Edgar Peck, and others.” That,- pursuant to such information, the justice of the peace with whom the same was filed took the-, examination on oath of each of the persons to whom it was in the-information charged that the defendant had sold liquor, who each severally swore that they had purchased lager beer of the defendant at his house in the town of Bethel, and had paid him for the-same, and drank it upon his premises, without specifying the precise time of such purchase; two of them fixing the time in 1890, and one in January, 1891. Upon this information and proof the-justice issued his warrant, under which the defendant was arrested,, and brought before such justice. The warrant contained the following language:
‘•Information upon oath having tins day been laid before me that the-crime of selling strong and intoxicating liquors at his residence in the town of Bethel, county and state aforesaid, on various occasions in the year of 1890 and 1891, without a license for selling the same, has been committed, and accusing Seth Olmsted thereof.’* •
On the return of the warrant the defendant made various objections as follows: (1) That the facts set forth in the complaint herein do not constitute crime; (2) that the facts set forth in the-complaint are not sufficient to give the court jurisdiction; (3) that the warrant was issued without legal proof, as required by the Code;. (4) this charged partiality in the magistrate; (5) that the defendant was illegally arrested. All of these objections were overruled-by the justice.
The case was tried by a jury, and objection is made that the jury was illegally .organized. The venire purports to have directed the-constable to summon the persons named on the back thereof to-*821make a jury for the trial of the defendant, charged with selling intoxicating liquors without a license. The names or number of jurors so directed to be summoned do not appear in the return, except inferentially by the certificate of the constable, by which it appears that he served ten persons named therein personally, and two by leaving copies at their residences. A second venire was issued on request of the people. This contained a general direction to summon ten good and lawful men to serve as jurors, not exempt by law from such service, and not of kin to the complainants or defendants. This was returned by the constable with a certificate made by him that he had served the same on ten persons whose names were embraced in the return. The return fails to show that the jury returned on this second venire was challenged by the defendant, either to the array or poll. The defendant requested the court to compel the people to specify upon what charge or alleged offense the defendant was to be placed on trial, which request was denied, and the defendant excepted. So far as information and proof preliminary to the issuing of the warrant was concerned, we think the proceedings a substantial compliance with chapters 1, 2, tit. 8, Code Crim. Proc. It is quite true that it does not appear from the information or examination that the defendant at the time of selling this lager had no license, or that the lager was intoxicating liquor. But the warrant charges the sale without a license, and we think the information and examination was sufficient to confer jurisdiction upon the justice to issue the warrant. The case is not similar to that of People v. Gregg, (Sup.) 13 N. Y. Supp. 114, or People v. Nowak, (Sup.) 5 N. Y. Supp. 239, cited by the appellant. • In the latter case the justice, on the receipt of the information, did not, before issuing the warrant, examine on oath the informant or witnesses, but seemed to rely upon an affidavit taken before a notary public, and another affidavit, not prepared by the justice, which was not a substantial compliance with the provisions of section 148 of the Code of Criminal Procedure, and not sufficient to confer jurisdiction upon the justice. The irregularity in the proceedings of the justice in procuring a jury would, I think, have been fatal to this conviction had proper challenges been interposed either to the array or poll of such jury. But the return discloses the manner in which a jury was obtained without objection, except that he objected to the issuing of the second venire, which objection was disregarded by the justice. But it does not appear that the jurors returned on that venire were challenged or objected to, and no objection was raised or appears to have been made to their serving as jurors in the case. The Code of Criminal Procedure provides that the defendant has the same number of challenges in a court of special sessions as are allowed on the trial of an indictment for a misdemeanor, (Code, § 707,) and section 363 provides that a challenge to the panel must be taken before the jurors are sworn, and must be in writing, specifying the facts constituting the ground of challenge. This appears to have been entirely omitted by the defendant. It would seem, therefore, that the irregularities in obtaining this jury were waived by the defend*822ant, and he cannot avail himself of them on this appeal. In Pierson v. People, 79 N. Y. 429, it was held that the prisoner on trial under an indictment for murder could waive an irregularity in procuring the jury, and that he might even waive a constitutional right, and, in the absence of an objection and exception, he is deemed to have waived such irregularity. But it seems that a mere irregularity in procuring a jury or in the "organization of a jury is not ground for the reversal of a conviction, unless it appears that the defendant was prejudiced by the same. In Cox v. People, 80 N. Y. 511, the court say: “It is well settled that mere irregularities in the drawing of grand or petit jurors is not ground for reversing a conviction, unless it appears that they operated to the prejudice of the prisoner.” The evidence in this case fully sustains the charges in the information, examination, and warrant of the sale by the defendant without a license of lager beer, which was by the evidence shown to be intoxicating liquor, and therefore fully justified the verdict and judgment. Judgment of the court of sessions and of the special sessions must be affirmed.